Citation Nr: 1225748	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-43 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Louisville, Kentucky


THE ISSUES

1.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County Emergency Medical Services (EMS) from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008.

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Hardin Memorial Hospital on February 7, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to July 1976 and from June 1985 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the Department of Veterans Affairs Medical Center (VAMC) in Louisville, Kentucky.  In November 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Hardin Memorial Hospital on February 7, 2008 is addressed in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  On January 25, 2008, care and services were rendered for gastrointestinal reflux disease (GERD), a nonservice-connected disability associated with and aggravating the Veteran's service-connected major depression with anxiety disorder. 

2.  The medical care that the Veteran received on January 25, 2008, was not preauthorized by VA.  

3.  Resolving reasonable doubt in the Veteran's favor, she could have reasonably expected that delay in seeking immediate medical attention would have been hazardous to her health.  

4.  At the time of the private ambulance transportation to an emergency room on January 25, 2008, VA facilities were not feasibly available. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County EMS from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 17.52, 17.120 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County EMS from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008, no further discussion of the VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran seeks payment or reimbursement for the unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County EMS from her residence to the Hardin Memorial Hospital on January 25, 2008.  

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under two statutory provisions-38 U.S.C.A. § 1725 and 38 U.S.C.A. § 1728.  Both of these provisions were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  Also, effective January 20, 2012, VA revised its regulations concerning emergency hospital care and medical services provided to eligible veterans at non-VA facilities as required by section 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008.  76 Fed. Reg. 70,067-71 (Dec. 21, 2011) (to be codified at 38 C.F.R. § 17.1002).  

The new law amends 38 U.S.C.A. §§ 1725 and 1728 to make mandatory as opposed to discretionary the reimbursement of the reasonable value of emergency treatment of an "eligible" veteran furnished by a non-VA facility, if all of the pertinent criteria outlined above are otherwise satisfied.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

The January 20, 2012, amendment also adds a provision, expanding a criterion of the term "emergency treatment" to include treatment rendered until such time as the veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer; or . . . such time as a Department facility or other Federal facility accepts such transfer if: (I) at the time the veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the veteran to a Department facility or other Federal facility.  76 Fed. Reg. 70,067-71.  

Under 38 U.S.C.A. § 1728, reimbursement of certain medical expenses is available only where emergency treatment not previously authorized was rendered requires satisfaction of all of the following: 

(a) to a veteran in need of such emergency treatment to a veteran (1) for an adjudicated service-connected disability, (2) for a non-service-connected disability associated with and held to be aggravating a service-connected disability, (3) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability, or (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.28(j); and 

(b) emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and, 

(c) VA or other Federal facilities were not feasibly unavailable.  VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. §§ 1725(f)(1)(B), 1728(a); 38 C.F.R. § 17.120 as amended in 76 Fed. Reg. 70,067-71.  

The United States Court of Appeals for Veterans Claims (Court) has observed that, given the use by Congress of the conjunctive "and" in the statute, emphasized in the above quotation, "all three statutory requirements would have to be met before reimbursement could be authorized."  Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).  

According to an emergency medical services report dated January 25, 2008, the Veteran called for an ambulance at 9:51 pm complaining of an acute onset of right side anterior/posterior chest wall pain.  The pain level was described as an eight on a scale of one to ten (8/10).  She stabilized en route to Hardin Memorial Hospital.  Hospital records show that the Veteran was treated for chest pain.  She was diagnosed with chest pain and GERD.  

According to the agency of original jurisdiction's (AOJ's) denial of the Veteran's claim, the medical determination was that the Veteran was treated for a nonservice-connected condition associated with and aggravating a service-connected condition.  The treatment was also deemed a medical emergency.  It also noted that the nearest VA facility was 44 miles away.

In a statement received in October 2009, the Veteran reported that, due to the intense chest pain in January 2008, she was unable to drive herself to the nearest VA facility, nor was anyone available to transport her.  She reported that she asked the ambulance to transport her to the VAMC; the driver informed her that they were not authorized to drive the distance to the VAMC.  The Veteran indicated that she had no choice but to be taken to Hardin Memorial Hospital.  

At her November 2011 hearing, the Veteran testified that she called the VAMC on January 25, 2008, and was told to go to the nearest medical facility.  See November 2011 Hearing Transcript (T.) at 4.  The Veteran's representative indicated that the closest VAMC with an emergency room was located in Louisville, Kentucky, while a VA clinic without emergency services was located in Ft. Knox, Kentucky.  T. at 4-5.  Her testimony indicated that Hardin Memorial Hospital was located closer to her than the nearest VA medical facility.  Id. at 7-8.  
A review of the Veteran's VA treatment records does not indicate that any conversations with the Veteran occurred on January 25, 2008.  Indeed, the Veteran reported that neither her name nor her Social Security number was taken when she called.  See February 2009 notice of disagreement.  

Based on a review of the evidence, the Board concludes that payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County EMS from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008, is warranted.  Initially, the Board finds that the treatment was provided for a nonservice-connected disability associated with and aggravating a service-connected condition.  In this case, the AOJ's denial indicates that medical professionals opined that the treatment was provided for a nonservice-connected disability associated with and aggravating a service-connected condition.  [On January 25, 2008, the Veteran was service connected for major depression with anxiety disorder, evaluated as 50 percent disabling and hypertensive vascular disease, evaluated as noncompensably disabling.]  The competent medical evidence of record indicates that the episode of GERD she was treated for on January 25, 2008, was associated with and aggravated her psychiatric disorder.  Thus, the Board concludes that the treatment on January 25, 2008, was associated with and aggravated the Veteran's service-connected major depression with anxiety disorder.  

Therefore, as the Board has concluded that the private treatment at issue was for a nonservice-connected disability associated with and aggravating a service-connected condition, the Board will next address whether the treatment was preauthorized.  With regard to prior authorization, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.52(a).  However, hospital care or medical services in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances, for treatment of:  1) a service-connected disability; 2) a disability for which a veteran was discharged or released from the active military, naval, or air service; 3) a disability of a veteran who has a total disability permanent in nature from a service-connected disability; 4) a disability associated with and held to be aggravating a service-connected disability; or 5) a disability of a veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations.  38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1). 

In this case, the evidence fails to show that the emergency treatment provided to the Veteran on January 25, 2008, was preauthorized.  As discussed above, the Veteran has contended that, when she called the VAMC, she was told to go to the nearest emergency facility.  However, a review of the evidence, including her VA treatment records, fails to show that she was provided with preauthorization to use private facilities.  Even if the Veteran were told to go to the nearest emergency room, the Board construes this as simply advice that the Veteran seek treatment at an emergency room, which just as likely meant at a VA emergency room as it meant at a private emergency room.  

Additionally, the Veteran did not receive care in a situation which would permit fee-basis care under 38 U.S.C.A. § 1703(a)(3) and 38 C.F.R. § 17.52(a)(3).  Eligibility for fee-basis care under subsection (a)(3) of both the statute and the regulation requires that the veteran actually have been receiving care in a VA facility in an emergency requiring referral to a non-VA facility for further care.  A veteran being examined in a VA facility in an emergency situation is considered to be receiving VA care; however, a telephone call from the veteran or even from ambulance attendants requesting the veteran's admission, does not bring a veteran within the ambit of 38 U.S.C.A. § 7103(a)(3) and 38 C.F.R. § 17.52(a)(3).  Furthermore, merely calling a Department facility to request admission or care is not the equivalent of receiving services in a VA facility.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  Here, the Veteran was not receiving medical care at VA at the time of the need for emergency care arose.  Consequently, the Veteran is not eligible to receive fee-basis emergency care at a non-VA hospital as well.

VA is only able to contract for non-VA hospital care when it is given authority by the laws and statutes governing such care, which are set forth in 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 et. seq.  See VAOPGCCONCL 1-95 (Mar. 31, 1995).  In the present case, the Board finds that VA had no legal authority to contract for the non-VA hospital emergency room care that the Veteran received because she was not eligible for fee-basis care.  Furthermore, because there was no legal authority to contract for such care, no VA official could have legally authorized the contract care.  Id.  Consequently, the Board concludes that any advice provided to the Veteran that she seek care at the emergency room was not an authorization (or contract) for private emergency treatment.  The Board finds, therefore, that the medical expenses incurred as a result of ambulance transportation by the Hardin County EMS from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008 were unauthorized.

However, although the treatment was not authorized, the Board concludes that payment or reimbursement of those unauthorized medical expenses is warranted under 38 U.S.C.A. § 1728.  In this case, for the reasons set forth above, the evidence shows that emergency treatment was provided to the Veteran in need of such treatment for a nonservice-connected disability associated with and held to be aggravating a service-connected disability.  Thus, the first criterion for reimbursement under 38 U.S.C.A. § 1728 has been met. 

The evidence also shows that the emergency treatment not previously authorized was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Here, the ambulance report shows that the Veteran had the acute onset of chest pains.  Additionally, the evidence indicates that the Veteran did not delay in seeking treatment for her chest pain, as evidenced by her calling for an ambulance at 9:51 pm.  Furthermore, according to the rating decision on appeal, medical professionals agreed that the treatment was rendered in an emergency.  Thus, the Board concludes that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention for chest pains to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Therefore, the second criterion for reimbursement under 38 U.S.C.A. § 1728 has been met.
Lastly, the Board finds that VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  In this case, the decision on appeal shows that the VA facility with emergency services was 44 miles away.  The Veteran has reported that the ambulance driver indicated to her that he was not authorized to drive to VA.  The Veteran is competent to report what she was told by the ambulance driver.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran credible.  

Here, the evidence shows that Hardin Memorial Center was the closest emergency facility to the Veteran.  Although the Veteran stabilized en route in the ambulance, the fact remains that the ambulance driver would not take her to the VAMC in Louisville.  Furthermore, the Board finds the Veteran credible that her chest pains were too severe for her to drive herself to Louisville.  Also, considering the time of night that she experienced chest pains, the Board does not doubt that she had no one available to drive her to Louisville.  Additionally, even though the Veteran indicated that the VA clinic at Ft. Knox was closer to her than the VAMC in Louisville, her representative indicated that no emergency facilities exist at that clinic.  Considering that the Veteran had her chest pains at night--after office hours at a VA clinic--the Board concludes that the VA facilities at Ft. Knox were not available to her.  

Because the VA clinic at Ft. Knox was not available, the nearest VA emergency services were 44 miles away from the Veteran, and the ambulance would not drive the Veteran the distance to the VAMC in Louisville, the Board concludes that Veteran facilities were not feasibly available.  There is also no indication that other Federal facilities that VA has an agreement with to furnish health care services for veterans was feasibly available.  Therefore, the third and final criterion for reimbursement under 38 U.S.C.A. § 1728 has been met.

Therefore, following a review of the evidence, and in affording the Veteran the benefit-of-the-doubt, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County Emergency Medical Services (EMS) from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008, have been met.  38 C.F.R. § 17.1002.  Accordingly, this claim is granted.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of ambulance transportation by the Hardin County Emergency Medical Services (EMS) from the Veteran's residence to the Hardin Memorial Hospital on January 25, 2008, is granted.  


REMAND

Regrettably, a remand is necessary for the issue of payment or reimbursement of unauthorized medical expenses incurred at the Hardin Memorial Hospital on February 7, 2008..  The Veteran's claim was denied in July 2008.  In the February 2009 notice of disagreement (NOD), the Veteran expressed disagreement with the denials of payment or reimbursement of unauthorized medical expenses incurred on both January 25, 2008, and February 7, 2008.  [In that document, the Veteran clearly discussed both episodes of treatment.]  However, in the September 2010 statement of the case (SOC), the VAMC only addressed the issue of expenses incurred on January 25, 2008.  To date, an SOC has not been issued for the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at the Hardin Memorial Hospital on February 7, 2008.

Accordingly, this issue must be remanded to allow the VAMC the opportunity to provide the Veteran with an SOC on this claim.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, the issue should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the issue of entitlement to payment or reimbursement of unauthorized medical expenses incurred at the Hardin Memorial Hospital on February 7, 2008.  The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  This claim should be certified, and returned, to the Board only if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


